Townley, J.
(dissenting). The complaint demanded dissolution and accounting of a partnership. It was alleged therein that plaintiff and the two defendants conducted the Crystal Restaurant at 282 Willis avenue in the Bronx. From the record it appears that the parties became partners in that business, each to contribute one-third of the cost of equipping the premises for opening, with a credit to plaintiff and defendant Peter Pappas of the value of the fixtures removed from their former venture. The interlocutory decree directed an accounting of the business of the Crystal restaurant and also of a restaurant formerly conducted by plaintiff and the defendant Peter Pappas at 201 East Ninth street. The final judgment appealed from represents a balance in favor of the defendants which was computed by including as a charge against the plaintiff an indebtedness remaining from the operation of the Ninth street restaurant. The partners in the Ninth street restaurant were not the same as those operating the Crystal restaurant and no demand for an accounting of the affairs of the Ninth street restaurant was demanded in the pleadings before the court.
*568The interlocutory judgment should be modified by eliminating therefrom any reference to the Ninth street venture, the final judgment and the judgment entered December 11, 1941, should be reversed, with costs to the appellant, and the account referred to an official referee.
Martin, P. J., concurs.
Judgments affirmed, with costs.